UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A Amendment No. 1 ý ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended January 31, 2012. o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission File No. 1-7062 InnSuites Hospitality Trust (Exact Name of Registrant as Specified in Its Charter) Ohio 34-6647590 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) InnSuites Hotels Centre, 1625 E. Northern Avenue, Suite 105, Phoenix, Arizona (Address of Principal Executive Offices) (ZIP Code) Registrant’s Telephone Number, including area code: (602) 944-1500 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Exchange on Which Registered Shares of Beneficial Interest, without par value NYSE MKT Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes oNo ý Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.Yes oNo ý Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ý No o Indicate by check mark whether the registrant has submitted electronically and posted on its Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files).Yes ý No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ý Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer ¨Accelerated Filer¨Non-Accelerated Filer¨Smaller reporting companyý (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo ý Aggregate market value of Shares of Beneficial Interest held by non-affiliates of the registrant as of July 29, 2011, based upon the closing sales price of the registrant’s Shares of Beneficial Interest on that date, as reported on the NYSE MKT:$2,897,541. Number of Shares of Beneficial Interest outstanding as of May 15, 2012:8,424,365. Documents incorporated by reference:None. EXPLANATORY NOTE InnSuites Hospitality Trust (the “Trust”) is filing this Amendment No. 1 on Form 10-K/A (this “Amendment”) to amend its Annual Report on Form 10-K for the fiscal year ended January 31, 2012 (or “fiscal year 2012”), filed with the Securities and Exchange Commission (the “SEC”) on April 30, 2012 (the “Original 10-K”). This Amendment is being filed to amend the Original 10-K to include the information required by Items 10 through 14 of Part III of Form 10-K.This Amendment also amends the cover page of the Original 10-K to (i) delete the reference in the Original 10-K to the incorporation by reference of the definitive Proxy Statement for our 2012 Annual Meeting of Shareholders (the “2012 Annual Meeting”), (ii) change references from “NYSE Amex” to “NYSE MKT” to reflect the exchange’s name change and (iii) update the number of our outstanding Shares of Beneficial Interest (“Shares”).In addition, Item 9B of Part II of the Original Form 10-K is amended to include new deadlines for submission of shareholder proposals in connection with the 2012 Annual Meeting and to report the Trust’s extension of its revolving bank line of credit, and Item 15 of Part IV of the Original 10-K is amended to include an amendment to the bank line of credit and the certifications specified in Rule 13a-14 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), required to be filed with this Amendment.Except for the addition of the Part III information, updates to the cover page, new deadlines for submission of shareholder proposals, a disclosure regarding the Trust’s extension of its bank line of credit and the filing of the amendment to the bank line of credit and related certifications, no other changes have been made to the Original 10-K. This Amendment does not modify or update disclosures in the Original 10-K affected by subsequent events. 1 FORWARD-LOOKING STATEMENTS Certain statements in the Original Form 10-K and this Amendment, including statements containing the phrases “believes,” “intends,” “expects,” “anticipates,” “predicts,” “projects,” “will be,” “should be,” “looking ahead,” “may” or similar words, constitute “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Exchange Act.We intend that such forward-looking statements be subject to the safe harbors created by such Acts.These forward-looking statements include statements regarding our intent, belief or current expectations, those of our Trustees or our officers in respect of (i) the declaration or payment of dividends; (ii) the leasing, management or operation of our hotels (the “Hotels”); (iii) the adequacy of reserves for renovation and refurbishment; (iv) our financing plans; (v) our position regarding investments, acquisitions, developments, financings, conflicts of interest and other matters; (vi) our plans and expectations regarding future sales of hotel properties; and (vii) trends affecting our or any Hotel’s financial condition or results of operations. These forward-looking statements reflect our current views in respect of future events and financial performance, but are subject to many uncertainties and factors relating to the operations and business environment of the Hotels that may cause our actual results to differ materially from any future results expressed or implied by such forward-looking statements.Examples of such uncertainties include, but are not limited to: · local, national or international economic and business conditions, including, without limitation, conditions that may, or may continue to, affect public securities markets generally, the hospitality industry or the markets in which we operate or will operate; · fluctuations in hotel occupancy rates; · changes in room rental rates that may be charged by InnSuites Hotels in response to market rental rate changes or otherwise; · seasonality of our business; · interest rate fluctuations; · changes in governmental regulations, including federal income tax laws and regulations; · competition; · any changes in our financial condition or operating results due to acquisitions or dispositions of hotel properties; · insufficient resources to pursue our current strategy; · concentration of our investments in the InnSuites Hotels® brand; · loss of franchise contracts; · real estate and hospitality market conditions; · hospitality industry factors; · our ability to meet present and future debt service obligations; · our inability to refinance or extend the maturity of indebtedness at, prior to or after the time it matures; · terrorist attacks or other acts of war; · outbreaks of communicable diseases; · natural disasters; · data breaches; and · loss of key personnel. We do not undertake any obligation to update publicly or revise any forward-looking statements whether as a result of new information, future events or otherwise.Pursuant to Section 21E(b)(2)(E) of the Exchange Act, the qualifications set forth hereinabove are inapplicable to any forward-looking statements in the Original Form 10-K or this Amendment relating to the operations of the Partnership. 2 PART II Item9B.OTHER INFORMATION Date of 2012 Annual Meeting of Shareholders and Shareholder Proposals The 2012 Annual Meeting is scheduled for August 9, 2012, which will be more than 30 days after the anniversary date of our 2011 Annual Meeting of Shareholders.Therefore, in accordance with Rule 14a-5(f) promulgated under the Exchange Act and other applicable rules of the SEC, we are hereby notifying our shareholders that the deadline for submitting shareholder proposals for inclusion in our proxy statement and form of proxy for the 2012 Annual Meeting is June 6, 2012 pursuant to Rule 14a-8 of the Exchange Act, which we believe is a reasonable time before we will begin the printing and mailing of our proxy materials for the 2012 Annual Meeting.A shareholder who wishes to present a proposal at the 2012 Annual Meeting, but does not wish to have that proposal included in our proxy statement and form of proxy relating to that meeting, must also notify us before June 6, 2012, which we believe is a reasonable time before we send our proxy materials for the 2012 Annual Meeting.If notice of the proposal is not received by us by that date, then the proposal will be deemed untimely and we will have the right to exercise discretionary voting authority and vote proxies returned to us with respect to that proposal. Shareholders should submit their proposals to InnSuites Hospitality Trust, 1625 E. Northern Avenue, Suite 105, Phoenix, Arizona 85020, Attention: Secretary. Extension of the Trust’s Revolving Bank Line of Credit On May 25, 2012, the maturity of the Trust’s bank line of credit was extended to June 23, 2012 by an amendment to the line of credit executed by the Trust, Yuma Hospitality Properties Limited Partnership and RRF Limited Partnership, as Borrowers, and James Wirth, as Guarantor, in favor of RepublicBankAZ, N.A., as Lender. This description is a summary only and is qualified by the full text of the extension, which is filed herewith as Exhibit 10.11. PART III Item 10.TRUSTEES, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Trustees and Executive Officers The following table sets forth information about our Trustees and executive officers.The information concerning our Trustees and executive officers set forth below is based in part on information received from the respective Trustees and executive officers and in part on our records.The information below sets forth the name, age, term of office, outside directorships and principal business experience for each Trustee and executive officer of the Trust and includes the specific experience, qualifications, attributes and skills that led to the conclusion that each Trustee should serve on our Board of Trustees, in light of the Trust’s business and structure. Name Principal Occupations During Past Five Years, Age as of May 15, 2012 and Directorships Held Trustee Since Trustees Whose Terms Expire in 2014 Larry Pelegrin(1)(2)(3)(4) Retired marketing executive with an extensive background in travel industry automation systems and call center sales.Director of Sales and Marketing of ARINC, a provider of transportation communications services, from 1994 to 2000.Previous employment included senior marketing positions with Best Western International and Ramada Inns.Age:74. Mr. Pelegrin has forty years of operational, marketing and sales, management and financial experience in the hotel, airline, travel and computer industries. August 25, 2005 Steven S. Robson(1)(2)(3)(5) Owner of Scott Homes, residential real estate developers.Age:56. Mr. Robson has strategic leadership and residential real estate development experience as well as experience in negotiating complex transactions and maintaining mission, vision and values.In addition, Mr. Robson has served on our Board for nearly 15 years. June 16, 1998 Trustees Whose Terms Expire in 2013 James F. Wirth Chairman and Chief Executive Officer of the Trust since January 30, 1998, also serving as President of the Trust until February 1, 2012.President and owner (together with his affiliates) of Suite Hotels, LLC, Rare Earth Financial, L.L.C. and affiliated entities, owners and operators of hotels, since 1980.President of Rare Earth Development Company, a real estate investment company owned by Mr. Wirth and his affiliates, since 1973.Age:66. Mr. Wirth has significant real estate and hotel industry experience and extensive experience with the Trust.He also has a significant investment in our Shares, which we believe provides him with a strong incentive to advance shareholder interests.In addition, Mr. Wirth has served on our Board for nearly 15 years. January 30, 1998 Peter A. Thoma(1)(2)(3)(6) Owner and operator of A&T Verleih, Hamburg, Germany, a hospitality service and rental company, since 1997.Age:45 Mr. Thoma brings to us years of experience in the hospitality industry.In addition, Mr. Thoma has served on our Board for more than ten years. April 13, 1999 Trustee Whose Term Expires in 2012 Marc E. Berg Executive Vice President, Secretary and Treasurer of the Trust since February10, 1999.Vice President – Acquisitions of the Trust from December16, 1998 to February 10, 1999.Consultant to InnSuites Hotels since 1989.Self-employed as a Registered Investment Advisor since 1985.Age:59. Mr. Berg has in-depth familiarity with the operations of the Trust and extensive experience in property acquisitions.In addition, Mr. Berg has served on our Board for nearly 15 years. January 30, 1998 1 Member of the Audit Committee. 2 Member of the Compensation Committee. 3 Member of the Governance and Nominating Committee. 4 Chair of the Audit Committee. 5 Chair of the Compensation Committee. 6 Chair of the Governance and Nominating Committee. 3 Other Executive Officers Pamela J. Barnhill President and Chief Operating Officer of the Trust since February 1, 2012.Ms. Barnhill joined the Trust in 2002 as General Manager and progressed with the Trust through roles in revenue management, operations, sales and trademark licensing.Prior to joining the Trust, Ms. Barnhill’s career included roles with Motorola Semiconductor, Franchise Finance Corporation of America (FFCA) and Pittiglio, Rabin, Todd & McGrath (PRTM) Management Consulting.She has served as a Board Member for the Independent Lodging Industry Association since 2011.She earned a Masters of Business Administration (MBA) from Carnegie Mellon University, and a Bachelor of Arts in Economics and Mathematics cum laude with honors from the University of Arizona.Age:37. Anthony B. Waters Chief Financial Officer of the Trust since February 25, 2000.Controller of the Trust from June17, 1999 to February 25, 2000.Accountant and auditor with Michael Maastricht, CPA from June 16, 1998 to June 15, 1999, performing audits for InnSuites Hotels, Inc.Self-employed, concentrating in computerized accounting and information systems, from 1990 to June 1998.Age:65. Ms. Barnhill, our President and Chief Operating Officer, is Mr. Wirth’s daughter.There are no other family relationships that require disclosure pursuant to the SEC’s rules, and none of our Trustees or executive officers were nominated, elected or appointed to their positions pursuant to any arrangement or understanding between them and any other person. Trustee Nominations and Qualifications The Governance and Nominating Committee expects to identify nominees to serve as our Trustees primarily by accepting and considering the suggestions and nominee recommendations made by members of the Board of Trustees and our management and shareholders.Nominees for Trustee are evaluated based on their character, judgment, independence, financial or business acumen, diversity of experience, ability to represent and act on behalf of all of our shareholders, and the needs of the Board of Trustees.In accordance with its charter, the Governance and Nominating Committee discusses diversity of experience as one of many factors in identifying nominees for Trustee, but does not have a formal policy of assessing diversity with respect to any particular qualities or attributes and has not identified any specific attributes that the Committee would desire to diversify on the Board.In general, before evaluating any nominee, the Governance and Nominating Committee first determines the need for additional Trustees to fill vacancies or expand the size of the Board of Trustees and the likelihood that a nominee can satisfy the evaluation criteria.The Governance and Nominating Committee would expect to re-nominate incumbent Trustees who have served well on the Board of Trustees and express an interest in continuing to serve.Our Board of Trustees is satisfied that the backgrounds and qualifications of our Trustees, considered as a group, provide a mix of experience, knowledge and abilities that allows our Board to fulfill its responsibilities. The Governance and Nominating Committee will consider shareholder recommendations for Trustee nominees.A shareholder who wishes to suggest a Trustee nominee for consideration by the Governance and Nominating Committee should send a resume of the nominee’s business experience and background to Peter Thoma, Chairman of the Governance and Nominating Committee, InnSuites Hospitality Trust, 1625E.Northern Avenue, Suite105, Phoenix, Arizona 85020.The mailing envelope and letter must contain a clear notation indicating that the enclosed letter is a “Shareholder-Board of Trustees Nominee.” Audit Committee Information and Audit Committee Financial Expert The Audit Committee is directly responsible for the appointment, compensation, retention and oversight of the work of our independent auditors, including reviewing the scope and results of audit and non-audit services.The Audit Committee also reviews internal accounting controls and assesses the independence of our auditors.In addition, the Audit Committee has established procedures for the receipt, retention and treatment of any complaints received by us regarding accounting, internal controls or auditing matters and the confidential, anonymous submission by our employees of any concerns regarding accounting or auditing matters.The Audit Committee has the authority to engage independent counsel and other advisors as it deems necessary to carry out its duties.The Audit Committee met four times during fiscal year 2012. All members of the Audit Committee are “independent,” as such term is defined by the SEC’s rules and NYSE MKT listing standards.The Board of Trustees has determined that Mr. Pelegrin, a member of our Audit Committee, qualifies as an “audit committee financial expert” under applicable SEC rules.We have posted our Amended and Restated Audit Committee Charter on our website at www.innsuitestrust.com. Code of Ethics for Senior Financial Officers We have adopted a Code of Ethics that applies to our Chief Executive Officer and Chief Financial Officer and persons performing similar functions.We have posted our Code of Ethics on our website at www.innsuitestrust.com.We intend to satisfy all SEC and NYSE MKT disclosure requirements regarding any amendment to, or waiver of, the Code of Ethics relating to our Chief Executive Officer and Chief Financial Officer and persons performing similar functions, by posting such information on our website unless the NYSE MKT requires a Form 8-K.In addition, we have adopted a Code of Conduct and Ethics that applies to all of our employees, officers and Trustees.It is also available on our website at www.innsuitestrust.com. Section 16(a) Beneficial Ownership Reporting Compliance Section16(a) of the Securities Exchange Act of 1934, as amended, requires our Trustees, executive officers and beneficial holders of more than 10% of our Shares to file with the SEC initial reports of ownership and reports of subsequent changes in ownership.The SEC has established specific due dates for these reports, and we are required to disclose in this report any late filings or failures to file. Based solely on our review of the copies of such forms (and amendments thereto) furnished to us and written representations from reporting persons that no additional reports were required, we believe that all our Trustees, executive officers and holders of more than 10% of the Shares complied with all Section16(a) filing requirements during the fiscal year ended January 31, 2012. Item 11.EXECUTIVE COMPENSATION Executive Compensation Overview The following overview relates to the compensation of our executive officers listed in the Summary Compensation Table set forth below during fiscal year 2012. Overview of the Compensation Committee The Compensation Committee of the Board of Trustees is comprised of three independent Trustees.The Committee sets the principles and strategies that serve to guide the design of the compensation programs for our executive officers.The Committee annually evaluates the performance of our Chief Executive Officer, our Chief Financial Officer and our Executive Vice President (our executive officers) and intends to evaluate on an annual basis the performance of any new executive officers, including Ms. Barnhill who became our President and Chief Operating Officer effective as of February 1, 2012.Taking into consideration the factors set forth below, the Committee then approves their compensation levels, including equity-based compensation, if any, and cash bonuses.The Committee does not use an independent compensation consultant to assist it with its responsibilities.The Committee does consider input from the Chief Executive Officer when determining compensation for the other executive officers. 4 Compensation Philosophy and Objectives Under the supervision of the Compensation Committee, we have developed and implemented compensation policies, plans and programs that seek to enhance our ability to recruit and retain qualified management and other personnel.In developing and implementing compensation policies and procedures, the Compensation Committee seeks to provide rewards for the long-term value of an individual’s contribution to the Trust.The Compensation Committee seeks to develop policies and procedures that offer both recurring and non-recurring, and both financial and non-financial, incentives. Our executive compensation program is designed to (i)attract, as needed, executives with the skills necessary for us to achieve our business plan priorities, (ii)reward our executives fairly over time, (iii)retain those executives who continue to perform at or above expected levels of performance, and (iv) align the compensation of our executives with our performance. Compensation for our executive officers has two main monetary components, salary and bonus, as well as a benefits component.The bonus can consist of cash or a grant of restricted Shares.Although the Compensation Committee may, at its discretion, grant to our executive officers bonuses in a form of equity compensation under our 1997 Stock Incentive and Option Plan (the “Plan”), all our executive officers received cash bonuses for fiscal year 2012.This decision was a result of discussions with our executive officers regarding the sufficiency of each executive officer’s current Share ownership and the restrictions upon transfer of Shares held by our executive officers due to their affiliate status. The Plan was established to provide an incentive for employees, including our executive officers, and to align our executive officers’ interests with those of our shareholders.The Plan permits our Board of Trustees or the Compensation Committee to grant restricted Shares to employees, including our executive officers, on such terms as our Board of Trustees or the Compensation Committee may determine.In establishing future executive officer compensation packages, the Compensation Committee may, but in light of each executive officer’s current Share ownership does not currently intend to, utilize grants of equity awards available under our Plan and/or adopt additional long-term incentive and/or annual incentive plans to meet the needs of changing employment markets and economic, accounting and tax conditions. The Plan provides for accelerated benefits to participants in the event of a change in control.Generally, a change in control will be deemed to have occurred if (i)certain corporate reorganizations take place where the existing shareholders do not retain more than two-thirds of the combined voting power of our outstanding securities, (ii) any person or group becomes the beneficial owner of 15% or more of the combined voting power of our outstanding securities, (iii)there is a change in the majority of our Board of Trustees during any period of two consecutive years, or (iv)we announce that a change in control has occurred or will occur in the future pursuant to a then-existing contract or transaction. We chose these change in control triggers based on an evaluation of market practices at the time we implemented the Plan.In the event of a change in control, each outstanding restricted Share award becomes fully vested as of the day before the event occurs. Our compensation program does not rely to any significant extent on broad-based benefits or perquisites.The benefits offered to our executive officers are those that are offered to all of our full-time employees. We do not offer our executive officers any perquisites. Our management and the Compensation Committee work in a cooperative fashion. Management advises the Compensation Committee on compensation developments, compensation packages and our overall compensation program. The Compensation Committee then reviews, modifies, if necessary, and approves the compensation packages for our executive officers. 5 Elements of Compensation In setting the compensation for each executive officer, the Compensation Committee considers (i)the responsibility and authority of each position relative to other positions within the Trust, (ii)the individual performance of each executive officer, (iii)the experience and skills of the executive officer, and (iv) the importance of the executive officer to the Trust. Base Salary We pay base salaries to our executive officers in order to provide a level of assured compensation reflecting an estimate of the value in the employment market of the executive officer’s skills, the demands of his or her position and the relative size of the Trust.In establishing base salaries for our executive officers, the Compensation Committee considers our overall performance and the performance of each individual executive officer, as well as market forces and other general factors believed to be relevant, including time between salary increases, promotion, expansion of responsibilities, advancement potential, and the execution of special or difficult projects.Additionally, the Compensation Committee takes into account the relative salaries of the executive officers and determine what it believes are appropriate compensation level distinctions between and among the executive officers, including between the Chief Executive Officer and the Chief Financial Officer and among the other executive officers.While the Compensation Committee considers our financial performance, there is no specific relationship between achieving or failing to achieve budgeted estimates or our Shares or financial performance and the annual salaries determined by the Compensation Committee for any of our executive officers.No specific weight is attributed to any of the factors considered by the Compensation Committee; the Compensation Committee considers all factors and makes a subjective determination based upon the experience of its members and the recommendations of our management. Based upon a review of Mr. Wirth’s performance and upon the recommendation of the Compensation Committee, for fiscal years 2012 and 2011, Mr.Wirth’s, our Chairman and Chief Executive Officer’s, annual base salary remained set at $153,000.The Compensation Committee does not rely on any particular set of financial or non-financial factors, measures or criteria when determining the compensation offered to Mr.Wirth.The Compensation Committee does consider Mr. Wirth’s substantial Share ownership when setting his base salary.During fiscal year 2012, Mr. Wirth voluntarily reduced his salary to $91,800, and during fiscal year 2011, Mr. Wirth voluntarily reduced his salary to $104,746, in both cases by reducing the number of hours worked per year due to the economic environment. For fiscal years 2012 and 2011, the Compensation Committee kept Mr. Waters’ base salary frozen at $153,000 and Mr. Berg’s base salary frozen at $98,000.During fiscal years 2012 and 2011, Mr. Waters’ salary was reduced to $122,400 and $137,700, respectively, and Mr. Berg’s salary was reduced to $58,800 and $67,092, respectively, in each case by reducing the number of hours worked per year due to the economic environment. For fiscal year 2013, the Compensation Committee set the base salary for Ms. Barnhill, our President and Chief Operating Officer, at $100,000.We expect that, in response to the economic environment, our executive officers will further reduce the number of hours worked per year, thus receiving lesser salaries in fiscal year 2013 than in fiscal year 2012. Bonuses Our executive officers are eligible to receive cash bonuses under the General Manager Bonus Plan equal to 10% of the aggregate cash bonuses received by the general managers of all of our hotels, regardless of region.The general managers receive a bonus based on the achievement of budgeted gross operating profit (total revenues less operating expenses) (“GOP”) at their hotel on a quarterly and annual basis.Under the plan, if the hotel’s actual quarterly and annual GOP exceeds the budgeted GOP, each general manager is eligible for a potential maximum annual bonus of $20,000, consisting of a potential maximum quarterly bonus of $2,000 per quarter and a potential maximum year-end bonus of $12,000. Quarterly General Manager GOP Bonus Potential: Percentage of Budgeted Quarterly GOP Achieved Cash Bonus Less than 95% $0 95% 98% 102% 106% or more Year-End General Manager GOP Bonus Potential: Percentage of Budgeted Annual GOP Achieved Cash Bonus Less than 95% $0 95% 98% 102% 106% 108% or more In fiscal year 2012, each of our executive officers received an annual cash bonus equal to 10% of the aggregate cash bonuses received by the general managers of all of our hotels, regardless of region.The general manager aggregate cash bonuses for fiscal year 2012 were: Period GM Aggregate Cash Bonus First Quarter Second Quarter Third Quarter Fourth Quarter Year End Accordingly, each of our executive officers received a cash bonus of $4,250 for fiscal year 2012. Benefits and Other Compensation We maintain broad-based benefits that are provided to all employees, including health and dental insurance, life insurance and a 401(k)plan.We also have a mandatory matching contribution for our 401(k) plan.We do not have a pension plan.Our executive officers are eligible to participate in all of our employee benefit plans, in each case on the same basis as other employees. 6 Summary Compensation Table The table below shows individual compensation information earned by or paid to our executive officers for our fiscal years ended January 31, 2012 and 2011: Name and Principal Position(1) Fiscal Year Salary Bonus Non-Equity Incentive Plan Compensation All Other Compensation Total James F. Wirth, $ $
